Evans, P. J.
1. Where, pending a suit for permanent alimony, an application is made for temporary alimony under the provisions of the Civil Code, §2467, the judge at chambers, and in a county other than that in which the defendant resides, has jurisdiction, where proper notice has been given to the defendant, to award temporary alimony and counsel fees to the wife. Yoemans v. Yoemans, 77 Ga. 124 (3 S. E. 354).
2. “On the hearing of an application for ‘temporary alimony, including expenses of litigation,’ the judge may allow as counsel fees such sum as in his discretion appears proper under all the facts and circumstances of the case, although there is no evidence before him fixing any amount as the value of the services rendered and to be rendered by the plaintiff’s counsel.” Sweat v. Sweat, 123 Ga. 801 (51 S. E. 716).
3. The trial judge did not abuse his discretion in awarding to the wife as temporary alimony and attorney’s fees the amount fixed in his judgment herein.

Judgment affirmed.


All the Justices concur.